IN THE UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT



                              No. 01-60396

                            Summary Calendar


JEANE LEE, PH.D.,
                                             Plaintiff-Appellant,

                                 versus

DR. LINDA MYERS COX and DR. GENE TICE,
IN THEIR INDIVIDUAL CAPACITIES,
                                             Defendants-Appellees.



          Appeal from the United States District Court
            For the Northern District of Mississippi
                        (1:00-CV-84-P-A)

                            December 19, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Appellant Jeane Lee brought this action against Appellee Linda

Myers Cox and Gene Tice, her supervisors at Mississippi State

University,    alleging   intentional   interference   with   employment

relations stemming from her forced resignation. The district court

granted summary judgment, concluding that Lee failed to comply with

the notice of claim requirement of the Mississippi Tort Claims Act

(MTCA), that Cox and Tice’s actions were discretionary and thus


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
they are immune under state law, and that Cox and Tice acted in

good faith and thus their conduct is privileged under state law.

Lee does not appeal her claims against Tice; she pursues an appeal

only against Cox.

     Mississippi State University is an organ of the State of

Mississippi, and Mississippi’s limited waiver of sovereign immunity

in the MTCA imposes requirements upon those who seek to sue state

employees who act within the course and scope of their employment.

Lee does not dispute that Cox’s recommendation was within the scope

of her official duties, although Lee argues that Cox did not “act

within the course and scope of her employment” for purposes of the

statute. We find no merit in her argument.

     Lee disputes the district court’s conclusion that she failed

to comply with the notice provisions of the MTCA. Compliance with

the terms of the MTCA is a jurisdictional matter, and any issue of

jurisdiction    must   be   addressed   by   this   Court,   sua   sponte   if

necessary.1 We need not address this issue because we find that

Lee’s claims against Cox fall within the discretionary function

exception of the MTCA and is thus barred by sovereign immunity,

depriving us of subject matter jurisdiction to hear her claims.

     The MTCA provides an exception to its general waiver of

immunity, mandating that governmental entities and their employees

shall not be liable for any claim “based upon the exercise or

performance or the failure to exercise or perform a discretionary


     1
         Goonsuwan v. Ashcroft, 252 F.3d 383, 385 (5th Cir. 2001).
function nor duty . . . whether or not the discretion was abused.”2

Recommending that an employee be dismissed is a quintessential

exercise of discretion. The district court correctly found that

Cox’s behavior was discretionary and within the course and scope of

her employment. Because Cox is exempt from liability, the district

court’s grant of summary judgment was appropriate.

     AFFIRMED.




     2
         Miss. Code. Ann. § 11-46-9 (1)(d).